         Case MDL No. 2789 Document 214 Filed 12/07/18 Page 1 of 2




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: PROTON−PUMP INHIBITOR
PRODUCTS LIABILITY LITIGATION (NO. II)                                                MDL No. 2789



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −20)



On August 2, 2017, the Panel transferred 100 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See _F.Supp.3d_ (J.P.M.L. 2017). Since that time, 52 additional action(s) have been
transferred to the District of New Jersey. With the consent of that court, all such actions have been
assigned to the Honorable Claire C. Cecchi.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Cecchi.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of August 2, 2017, and, with the consent of
that court, assigned to the Honorable Claire C. Cecchi.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
        Case MDL No. 2789 Document 214 Filed 12/07/18 Page 2 of 2




IN RE: PROTON−PUMP INHIBITOR
PRODUCTS LIABILITY LITIGATION (NO. II)                                    MDL No. 2789



                   SCHEDULE CTO−20 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


MISSOURI EASTERN

  MOE        2       18−00106     Charron v. Procter & Gamble Co. et al
